366 F.2d 776
UNITED ELECTRICAL CONTRACTORS ASSOCIATION et al., Plaintiffs-Appellants,v.Arnold ORDMAN et al., Defendants-Respondents.
No. 13.
Docket 29879.
United States Court of Appeals Second Circuit.
Argued September 22, 1966.
Decided September 23, 1966.

Leon Brickman, Brooklyn, N. Y., N. George Turchin, New York City, Spector & Meissner, Brooklyn, N. Y., for plaintiffs-appellants.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Solomon I. Hirsh, Lawrence M. Joseph, Attys., National Labor Relations Board, for defendants-respondents.
Before WATERMAN, MOORE and ANDERSON, Circuit Judges.
PER CURIAM.


1
Appellants filed unfair labor practice charges with the National Labor Relations Board. The General Counsel of the Board declined to issue complaints upon the charges. Plaintiffs instituted an action in the United States District Court for the Southern District of New York against the General Counsel and the members of the Board seeking there a declaratory judgment setting forth plaintiffs' rights under the Labor Management Relations Act as charging parties whose charges did not result in the filing of NLRB complaints, and further seeking a mandatory injunction to compel the General Counsel to issue unfair labor practice complaints on their charges.


2
The defendants-appellees moved to dismiss the complaint on the ground that the court was without jurisdiction over the subject matter. The court below granted the motion and this appeal followed.


3
We agree with the court below that upon petitions for a declaration of rights by disappointed charging parties the district courts may not review the day-to-day exercise of the discretion given to the General Counsel in the issuance of Board unfair labor practice complaints, and we affirm the result reached below. The opinion of the district court is reported at 51 CCH Lab.Cas. ¶ 19,761 (p. 33,949) (1965).